Exhibit 10.22

 

LOGO [g748470page17.jpg]

April 3, 2018

 

Mr. Edward J. Borkowski   

55 Dale Drive

Chatham, NJ 07928

Dear Ed:

I am pleased to confirm our offer of employment to you for the position of
Executive Vice President of Corporate Affairs and Strategy on behalf of MiMedx
Group, Inc. (“MiMedx” or “Company”), which employment is to commence on or about
April 16, 2018. In this position, you will initially report directly to Pete
Petit, Chairman and Chief Executive Officer.

Your initial base salary will be $21,153.84 (gross before deductions) per
biweekly pay period, which is equivalent to the gross amount of $550,000 on an
annualized basis. Your salary will be payable on a biweekly basis. Your future
salary adjustments will be in accordance with Company policy and based upon
individual and Company performance.

You will be eligible to participate in the MiMedx 2018 Management Incentive Plan
(“MIP”) with an annual target cash bonus amount equal to sixty percent (60%) of
the base salary paid to you in accordance with the terms of such program in
effect from time-to-time. You will be eligible to begin participating in the MIP
effective April 1, 2018.

Your incentive will be calculated based on the achievement of MiMedx financial
targets. In the 2018 MIP, a specified portion of your above-referenced target
bonus will be allocated to MiMedx revenue performance, and the remaining
specified portion will be allocated to MiMedx Earnings Before Interest, Taxes,
Depreciation and Amortization (“EBITDA”) performance. Under separate cover, you
will receive further confirmation of your participation in the 2018 MIP
following the commencement of your employment. Your participation in the 2018
MIP will not be prorated based on your participation date of April 1, 2018, but
rather based on the full year of 2018.

The Company will make a recommendation to the Compensation Committee that you be
granted a Restricted Stock Award of 100,000 shares of MiMedx Common Stock. Such
Restricted Stock Award will be subject to the terms of the applicable grant and
the terms and conditions of the Company’s 2016 Equity and Cash Incentive Plan
and the Restricted Stock Award Agreement. The “Restricted Periods” are the one
year period beginning on the Grant Date and ending on the first anniversary of
the Grant Date and the successive one-year periods ending on the second and
third anniversaries of the Grant Date. Provided you remain an eligible
participant in the Stock Incentive Plan, at the end of such Restricted Period,
you shall become vested in one-third of the shares of Restricted Stock, and
shall own such shares free of all restrictions otherwise imposed by the
Restricted Stock Award Agreement. The above recommendation will be made by the
Company at the next scheduled meeting of the Compensation Committee, which is
scheduled to be held on April 25, 2018.

 

Innovations In Regenerative Biomaterials

MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com



--------------------------------------------------------------------------------

At the meeting of the Compensation Committee of the MiMedx Board of Directors
coinciding with the Company’s 2018 Annual Shareholder Meeting, which meeting
will be held following the filing of the Company’s 2017 Annual Report on
Form 10K and the filing of the Company’s Proxy, the Company will make a an
additional recommendation to the Compensation Committee that you be granted a
Restricted Stock Award. The shares to be recommended will be equivalent to
$750,000 in value based on the share price of the Company’s common stock as of
the market close on the date you commence employment with MiMedx. Such
Restricted Stock Award will be subject to the terms of the applicable grant and
the terms and conditions of the Company’s 2016 Equity and Cash Incentive Plan
and the Restricted Stock Award Agreement. The “Restricted Periods” are the one
year period beginning on the Grant Date and ending on the first anniversary of
the Grant Date and the successive one-year periods ending on the second and
third anniversaries of the Grant Date. Provided you remain an eligible
participant in the Stock Incentive Plan, at the end of such Restricted Period,
you shall become vested in one-third of the shares of Restricted Stock, and
shall own such shares free of all restrictions otherwise imposed by the
Restricted Stock Award Agreement.

In the event that specific events, as defined below, occur in advance of the
MiMedx 2018 Annual Shareholder Meeting, and the above referenced recommended
grant that was to be equivalent to $750,000 in value is not able to be made to
the Compensation Committee, you will be eligible to receive the equivalent value
of the above referenced grant paid to you in the form of a lump sum payment in
the amount of $750,000 (gross before deductions). The specific events that could
occur prior to the MiMedx 2018 Annual Shareholder Meeting which would cause the
$750,000 cash payment to become eligible to be generated by the Company are
limited to the following events: 1) the consummation of a Change in Control (as
defined in the Company’s Change in Control Severance and Restrictive Covenant
Agreement referenced below); or 2) your termination of employment without Cause
or Good Reason (Cause or Good Reason as defined below in the Non-CIC Severance
Agreement).

Based on the Company’s analysis of competitive data, the Company has established
a target annual long-term incentive value for each position eligible to
participate in the Company’s stock incentive program. This target is expressed
as a percentage of the participant’s annual base salary, and is used as a guide
by which to measure the appropriate and competitive value of the annual equity
grant to be proposed by the Company for approval by the Compensation committee.
In your position of Executive Vice President of Corporate Affairs, your target
annual long-term incentive value is two hundred percent (200%) of your annual
base salary.

As an incentive to enter into the employ of the Company, you will be eligible to
receive a special bonus payment in the amount of $150,000 (gross before
deductions) payable ninety (90) days following your date of employment with the
Company. You must be an active employee with the Company on the date of payment
in order to remain eligible for the above referenced special bonus.

 

Innovations In Regenerative Biomaterials

MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com



--------------------------------------------------------------------------------

The Company will make a recommendation to the MiMedx Board of Directors that the
Company enters into a Change in Control Severance and Restrictive Covenant
Agreement (the “Severance Agreement”) between you and MiMedx. The Severance
Agreement will be proposed at the April 25, 2018 Board of Directors meeting. The
following is a summary of certain of the terms and conditions of the proposed
Severance Agreement: If you are an employee of the Company at the time of a
Change in Control (as defined in the Severance Agreement), you shall be entitled
to the compensation and benefits as described below upon the subsequent
termination of your employment with the Company by you or by the Company during
the term of the Severance Agreement, unless such termination is as a result of
(i) your death; (ii) your disability; (iii) your retirement; (iv) your
termination by the Company for Cause (as defined in the Severance Agreement); or
(v) your decision to terminate your employment other than for Good Reason (as
defined in the Severance Agreement).

After a Change in Control (as defined in the Severance Agreement) of the Company
has been consummated, if the Company terminates your employment other than
pursuant to the disqualified reasons referenced above or if you terminate your
employment for Good Reason (as defined in the Severance Agreement), then the
Company shall pay or provide to you, as severance compensation and in
consideration of your adherence to all post termination terms and conditions
defined in the Severance Agreement, the following:

(a) An amount equal to one and three quarters (1.75) times your annual base
compensation and targeted base bonus on the date of the Change in Control (as
defined in the Severance Agreement) which amount shall be paid to you in cash on
or before the fifth business day following the date of termination of
employment; and

(b) For a period of twenty-one (21) months following your date of termination of
employment, the following benefits are provided to you:

 

  i.

if you elect and remain eligible for COBRA coverage for you and anyone entitled
to claim under or through you, you shall be entitled to purchase the COBRA
coverage under the group medical plan or dental plan at a subsidized COBRA rate
equal to the “active” employee contribution rate for you and your dependents
(where applicable); and

 

  ii.

your participation in the life or other similar insurance or death benefit plan,
or other present or future similar group employee benefit plan or program of the
Company (excluding short-term or long-term disability insurance) for which key
Employees are eligible at the date of a Change in Control, to the same extent as
if you had continued to be an employee of the Company during such period and
such benefits shall, to the extent not fully paid under any such plan or
program, be paid by the Company.

The Company’s obligation to provide the above severance payments is expressly
contingent upon the Company’s prior receipt of an executed copy of the Company’s
General Release (the “General Release”). The Company will have no obligation to
provide severance payments in the event that you (i) do not deliver to the
Company an executed General Release, or (ii) do deliver an executed General
Release to the Company, but you breach any representation, warranty or covenant
of the General Release after delivery.

 

Innovations In Regenerative Biomaterials

MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com



--------------------------------------------------------------------------------

For purposes of the Severance Agreement, “Change in Control” shall mean and be
deemed to have occurred on the earliest to occur of a change in the ownership of
the Company, a change in the effective control of the Company, a change in
ownership of a substantial portion of the Company’s assets or a disposition of a
substantial portion of the Company’s assets, all as defined below:

(a) A change in the ownership of the Company occurs on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the Company which, together with stock held by such person or group,
represents more than fifty percent (50%) of the total fair market value or total
voting power of the stock of the Company. An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock.

(b) A change in the effective control of the Company occurs on the date that
either: any one person, or more than one person acting as a group becomes the
beneficial owner of stock of the Company possessing more than fifty percent
(50%) of the total voting power of the stock of the Company; or a majority of
members of the Company’s board of directors is replaced during any 24-month
period by directors whose appointment or election is not endorsed by at least
two-thirds (2/3) of the members of the Company’s board of directors who were
directors prior to the date of the appointment or election of the first of such
new directors.

(c) A change in the ownership of a substantial portion of the Company’s assets
occurs on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total fair market value equal to seventy-five percent (75%)
or more of the total fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions. The transfer of assets by
the Company is not treated as a change in the ownership of such assets if the
assets are transferred to an entity more than fifty percent (50%) of the total
value or voting power of which is owned, directly or indirectly, by the Company.

(d) A disposition of a substantial portion of the Company’s assets occurs on the
date that the Company transfers assets by sale, lease, exchange, distribution to
shareholders, assignment to creditors, foreclosure or otherwise, in a
transaction or transactions not in the ordinary course of the Company’s business
(or has made such transfers during the 12-month period ending on the date of the
most recent transfer of assets) that have a total fair market value equal to
seventy-five percent (75%) or more of the total fair market value of all of the
assets of the Company as of the date immediately prior to the first such
transfer or transfers. The transfer of assets by the Company is not treated as a
disposition of a substantial portion of the Company’s assets if the assets are
transferred to an entity, more than fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by the Company.

 

Innovations In Regenerative Biomaterials

MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com



--------------------------------------------------------------------------------

In the event of the involuntary termination of your employment by the Company
prior to a Change in Control for reasons other than for “Cause”, or your
voluntary termination of your employment prior to a Change in Control with “Good
Reason,” you will be eligible to receive severance payments for a period of
twelve (12) months following the termination date (the “Non-CIC Severance
Period”) equivalent to your annualized base salary and your annualized target
base bonus (the “Non-CIC Severance Agreement”). Although such payments will be
measured by your salary at the time of termination of employment, you will no
longer be an employee of the Company after your termination date. Such payments
will be made ratably over the Non-CIC Severance Period according to the
Company’s standard payroll schedule and shall be subject to applicable
withholdings, provided, however, that no such payments will be made until you
deliver an executed General Release, and let the applicable revocation period
expire without having revoked same, as described below. Any payments to be made
during such time shall be accumulated and paid as soon as administratively
practicable after the condition in the previous sentence has been satisfied.
Payments made during the Non-CIC Severance Period will be limited to your base
salary, less withholdings; however, because you will no longer be an employee of
the Company, you will not accrue any bonus, PTO or other compensation during the
Non-CIC Severance Period.

If the involuntary termination of your employment by the Company prior to a
Change in Control for reasons other than for “Cause” or your voluntary
termination of your employment prior to a Change in Control with “Good Reason”
occurs prior to the first one-third vesting tranche (33,333 shares) of the above
referenced Restricted Stock Award of 100,000 shares of MiMedx Common Stock to be
recommended by the Company to the Compensation Committee, the severance
applicable to the Non-CIC Severance Agreement will also include an additional
lump sum payment in the amount of $750,000 (gross before deductions). Upon the
vesting of the first one-third tranche (33,333 shares) of the above referenced
Restricted Stock Award of 100,000 shares of MiMedx Common Stock to be
recommended by the Company to the Compensation Committee, the severance
applicable to the Non-CIC Severance Agreement will no longer include the
additional lump sum payment in the amount of $750,000 (gross before deductions).

For the duration of the Non-CIC Severance Period, you and anyone entitled to
claim under or through you shall also be entitled to all benefits under any
group medical plan, dental plan, vision plan or other present or future similar
group employee benefit plan or program of the Company for which employees are
eligible as of the date of termination. To receive these benefits, you must
elect COBRA; however, you will continue participation in these plans at the
“active” employee contribution rate for you and eligible dependents (where
applicable) for the duration of the Non-CIC Severance Period. After the Non-CIC
Severance Period, you will be able to continue under COBRA to the extent you
remain eligible provided you pay the full COBRA rate. Other benefits not
described above will be continued under the Company’s then existing benefit
plans and policies in accordance with, and to the extent generally permitted
with respect to any terminating employees under such plans and policies in
effect on the date of termination.

 

Innovations In Regenerative Biomaterials

MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com



--------------------------------------------------------------------------------

The Company’s obligation to provide the above severance payments is expressly
contingent upon the Company’s prior receipt of an executed copy of the Company’s
General Release (the “General Release”). The Company will have no obligation to
provide severance payments in the event that you (i) do not deliver to the
Company an executed General Release and let any applicable revocation period
expire without having revoked same, within thirty (30) days after the
termination date, or (ii) do deliver an executed General Release to the Company,
but you breach any representation, warranty or covenant of the General Release
after delivery.

For purposes of this Non-CIC Severance Agreement, “Cause” shall mean (i) your
willful failure, neglect or refusal, as determined by the reasonable judgment of
the Company, to perform the material duties of your position, which willful
failure, neglect or refusal has not been cured by you within thirty (30) days of
receipt of detailed written notice from the Company specifying the acts or
omissions constituting such failure, neglect or refusal and you have not at any
time thereafter repeated such failure or failed to sustain such cure; (ii) any
misconduct by you that has the effect of injuring the reputation or business of
the Company or any of its affiliates in any material respect; (iii) your
continued or repeated absence from the Company, unless such absence is
(a) approved or excused by the CEO of MiMedx or (b) is the result of your
illness, disability or incapacity (in which event (viii) below shall control);
(iv) your use of illegal drugs while on or off duty or drunkenness while on
duty; (v) your conviction for the commission of a felony; (vi) the commission by
you of an act of fraud, deceit, intentional material misrepresentation or
embezzlement against the Company or any of its affiliates; (vii) knowing,
intentional or willful withholding of information from the Company regarding or
related to the criminal activity of any supplier, distributor, or vendor of the
Company; or (viii) your disability, which shall mean your inability to perform
the essential functions of your position, with or without reasonable
accommodation by the Company, for an aggregate of one hundred twenty (120) days
(whether or not consecutive) during any twelve (12)-month period during your
employment with the Company.

For purposes of this “Cause” provision, no act or failure to act on your part
shall be considered “willful” unless it is done, or omitted to be done, by you
in bad faith or without reasonable belief that your action or omission was in
the best interests of the Company. Any act, or failure to act, based upon
authority given by the Company’s CEO, COO or their designated representative(s)
or upon the advice of counsel for the Company shall be conclusively presumed to
be done, or omitted to be done, by you in good faith and in the best interests
of the Company.

For purposes of this Non-CIC Severance Agreement, “Good Reason” shall mean the
occurrence of any of the following events, without your express written consent:
(i) material diminution in your Base Salary; (ii) material diminution in your
duties, authorities or responsibilities (other than temporarily while physically
or mentally incapacitated or as required by applicable law); (iii) any material
breach of the provisions of this letter by the Company; (iv) relocation of your
primary work location by more than fifty (50) miles from its then current
location without your consent; or (v) change in your direct reporting
relationship to someone other than the CEO unless offered the position of CEO.

 

Innovations In Regenerative Biomaterials

MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com



--------------------------------------------------------------------------------

If you believe that Good Reason exists, you shall provide the Company with
written notice detailing the specific circumstances alleged to constitute Good
Reason within thirty (30) days of the initial existence of such circumstances,
and the Company shall have a period of thirty (30) days following receipt of
such notice to cure such event (if susceptible to cure). If you do not resign
for Good Reason within thirty (30) days after the expiration of the applicable
cure period (provided the Company did not cure same), then you will be deemed to
have irrevocably waived your right to terminate for Good Reason with respect to
such grounds.

Initially and throughout your first year of employment, the Company will not
require your relocation to the Marietta, Georgia area, but rather allow you to
commute on a weekly basis from your residence in Chatham, New Jersey to
Marietta, Georgia. You will be expected to primarily work from the Company’s
Marietta, Georgia office and maintain a schedule averaging no less than four and
one-half (4.5) days per week working from the Marietta office or traveling on
Company business, unless otherwise agreed between you and the CEO of MiMedx.
During this time, you will be permitted to maintain your primary residency in
Chatham, New Jersey. At Company expense, MiMedx will secure an apartment for you
in the Marietta, Georgia area for you to reside during the days of the week that
you work from the Company’s Marietta Office. The Company will pay for your
weekly airfare to and from New Jersey and Atlanta. If you choose to remain in
the Atlanta area over a weekend, the Company will pay for your spouse’s airfare
to and from New Jersey and Atlanta for one weekend each month. Also at Company
expense, MiMedx will secure a rental car on a long-term rental arrangement that
you will be able to use during your time in Marietta, and not have to do a car
return and pick up every time you fly to and from New Jersey to Atlanta.

Following one year of employment with the Company, MiMedx does expect that you
will relocate to the Marietta, Georgia area. If you would be interested in
relocation from your primary residence in Chatham, New Jersey to the Marietta,
Georgia area sooner than one year after you commence employment, the Company
will accommodate that desire. Before the start of your relocation process, the
Company will provide you with an appropriate relocation package to include
relocation benefits and reimbursement of incurred expenses associated with: 1)
the movement of household goods and vehicles, including appliance servicing,
storage, automobile transport, personal towing (if desired) of your personal
belongings, and movement of the contents of your wine cellar; 2) house hunting
trips to the Atlanta area; 3) temporary living expenses prior to moving into
your new residence in the Atlanta area; 4) sale of your residence in Chatham,
New Jersey to include real estate broker fees and other expenses customarily
required to be paid by the seller; 5) purchase of your new residence to include
legal fees and other transactional expenses required to be paid by the buyer;
and 6) reimbursement of the first tier tax consequences of the amounts of the
above-reimbursed relocation expenses which are taxable to you. For each of the
above areas of relocation benefits, the Company will establish a relocation
budget and expenditure ceiling.

Should you voluntarily elect to leave the employ of the Company within twelve
(12) months following the completion of all of the above relocation expenses,
you will be required to repay to the Company the full amount of the reimbursed
relocation expenses.

 

Innovations In Regenerative Biomaterials

MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com



--------------------------------------------------------------------------------

You will be permitted to continue serving on the Boards of Directors in which
you currently serve provided 1) the nature of the business of those
organizations does not create a conflict of interest with your position with
MiMedx and the business of MiMedx; and 2) the time required for such Board
participation and activities is reasonable. Any requests for future membership
on other Boards will follow the Company’s standard disclosure requirements and
review for conflict of interest and other factors that may be detrimental or
disadvantageous to the Company.

You will be eligible to participate in the Company’s medical, dental, vision,
life insurance, and disability benefits programs the first day of the month
following your first day of employment. You will be eligible to participate in
the MiMedx Group 401(k) Plan effective the first day of the month following your
first day of employment.

Each such benefit shall be provided in accordance with the terms of the
applicable benefit plans, which may be revised at any time at the Company’s
discretion. A summary of the Company’s benefits is enclosed for your review.
More detailed benefits eligibility and enrollment information will be sent to
you shortly after you begin employment.

This offer is contingent upon a favorable background investigation and
pre-employment drug screen result. Once we receive your consent for background
screening, you will receive an email from Pembrooke with instructions for the
drug screen process and a Chain of Custody (COC) Registration number for
specimen collection. Drug screenings must be completed within 48 hours of the
Company’s receipt of your executed consent for background screening.

The email from Pembrooke will also contain the addresses and phone numbers of
the lab facilities closest to your home address. To find another lab facility
that may be more convenient for you, please call 1-800939-4782, Monday — Friday
from 6am to midnight (CST). No appointments are necessary. Please make sure that
you bring the COC Registration number and photo identification, such as your
driver’s license.

This offer is also contingent on the receipt of favorable references from
selected former employers.

The Company is committed to the highest standards of integrity and to treating
its customers, employees, fellow workers, business partners and competitors in
good faith and fair dealing. We expect employees to share the same standard and
values. By accepting this offer, you agree that throughout your employment, you
will observe all of the Company’s rules governing conduct of its business and
employees, including its policies protecting employees from illegal
discrimination and harassment, as those rules and policies may be amended from
time to time.

As an employee of MiMedx, you are prohibited from the use or disclosure of
confidential information or trade secrets obtained from your past employers. If
you have any such documents in your possession, you are expected to return them
to the respective organization, and during the course of your employment with
the Company, not bring onto MiMedx premises or utilize in any manner such
documents, confidential information or trade secrets. While you have not made
the Company aware of any such information in your possession, we urge you to
abide by this prohibition if such information is currently in your possession.

 

Innovations In Regenerative Biomaterials

MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com



--------------------------------------------------------------------------------

This offer of employment is contingent on the absence of any restrictive
covenants that would prevent you from conducting the duties and responsibilities
of your position with MiMedx. By your acceptance of this offer, you represent
that you are not a party to any non-disclosure, restrictive covenant or
invention assignment agreements. If you become aware of any such agreements to
which you are a party, by your acceptance of this offer, you agree to provide us
with a copy of such additional agreements.

As a condition of your employment, you will be required to sign and comply with
the enclosed MiMedx Confidentiality and Non-Solicitation Agreement, MiMedx
Employee Inventions Assignment Agreement, and MiMedx Non-Competition Agreement.
If the provisions of this offer are agreeable to you, please sign this letter to
indicate your acceptance and return one copy along with the above-referenced
agreements in the enclosed self-addressed envelope.

Ed, I am delighted to extend this offer to you and look forward to an exciting
and mutually rewarding business association. We look forward to you joining
MiMedx. Please feel free to contact me via email or telephonically if you have
any questions. I can be reached at 770-330-4062 or tkuntz@mimedx.com.

 

Sincerely, /s/ Thornton A. Kuntz, Jr. Thornton A. Kuntz, Jr. Senior Vice
President, Administration

 

cc:

Pete Petit

 

Innovations In Regenerative Biomaterials

MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com



--------------------------------------------------------------------------------

ACCEPTANCE

I have read and understand the foregoing which constitutes the entire and
exclusive agreement between the Company and the undersigned and supersedes all
prior or contemporaneous proposals, promises, understandings, representations,
conditions, oral or written, relating to the subject matter of this agreement. I
understand and agree that my employment is at-will and is subject to the terms
and conditions contained herein.

 

/s/ Edward J. Borkowski

  

April 4, 2018

Edward J. Borkowski

   Date

 

Innovations In Regenerative Biomaterials

MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com